Citation Nr: 0024846	
Decision Date: 09/18/00    Archive Date: 09/27/00

DOCKET NO.  96-29 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision by the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

In February 1998 the Board remanded the case to the RO for 
additional development.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  Persuasive medical evidence fails to establish a current 
diagnosis of PTSD.


CONCLUSION OF LAW

The veteran does not have PTSD related to active service.  
38 U.S.C.A. §§ 1110, 1154(b), 5107(a) (West 1991); 38 C.F.R. 
§§ 3.303, 3.304 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Service medical records are negative for complaint or 
treatment for any psychiatric disorders.  The veteran's March 
1970 separation examination included a normal clinical 
psychiatric evaluation.  Records show the veteran served in 
Vietnam from April 1968 to April 1969 with the 169th Engineer 
Battalion and received decorations and awards for his 
service.  He participated in campaigns including the Vietnam 
Counteroffensive Phase IV, the Tet Counteroffensive, and the 
Vietnam Counteroffensive Phase III.  His reported military 
occupation specialties during that period included carpenter 
and cook.

Private medical records dated in May 1978 indicate that the 
veteran was hospitalized for a drinking problem.  The 
diagnosis was alcohol addiction.

Records include a September 1994 psychological evaluation 
associated with the veteran's claim for Department of Health 
and Human Services, Social Security Administration (SSA) 
disability benefits.  Mental status observation revealed that 
the veteran was adequately dressed but that he rocked back 
and forth throughout the examination without apparent 
knowledge.  The examiner, a psychologist, stated that the 
veteran likely had low average intelligence.  The veteran 
reported he experienced nightmares every night and that he 
woke up fighting.  He denied visual hallucinations but stated 
that he was "always looking for something."  He stated he 
thought people were out to hurt him.  The examiner noted that 
the veteran reported a prior diagnosis of schizophrenia.  The 
diagnostic impressions were PTSD, psychosis not otherwise 
specified, alcohol abuse by history, and rule out 
schizophrenia.

VA medical records dated in January 1995 included diagnoses 
of major depressive episode and dysthymic disorder.  A 
February 1995 report included a diagnosis of personality 
disorder.

During VA psychiatric examination in July 1995 the veteran 
reported he had been in situations in Vietnam where he came 
under enemy fire and that after service he frequently thought 
about the people who were killed there and wondered why he 
had not been killed.  It was noted that while the veteran 
held long-term employment after service, he found himself 
unable to deal with people because he wanted to become 
physically violent.  The examiner, Dr. E.J.S., noted the 
veteran demonstrated a high degree of memory impairment and 
stated that his mood involved pervasive anxiety and mild 
depression.  The veteran also reported he experienced an 
ever-present readiness to become irritated and angry.  

The examiner noted that the September 1994 SSA psychological 
evaluation included a diagnosis of PTSD but stated the 
diagnosis was not made on any clearly defined grounds.  It 
was also noted that while the veteran did not describe any 
specific situations or events during service in Vietnam that 
he had many of the characteristic signs of chronic PTSD, 
including difficulty concentrating and personality changes.  
An Axis I diagnosis was deferred and the Axis II diagnosis 
was personality disorder.  The examiner stated that 
additional tests should be conducted to determine if a 
diagnosis of PTSD was warranted.

In a November 1995 statement in support of the claim the 
veteran reported that upon his arrival in Vietnam in April 
1968 the airstrip was blown up in front of his plane and his 
disembarkation was delayed while temporary repairs were made.  
He also reported an incident in approximately August 1968 
during a truck convoy in which he encountered a concealed 
enemy soldier who signaled him not to give away his position 
and that it had caused him to shake so much that he had 
difficulty climbing into his truck.  

He stated that in approximately June 1968 he had been in a 
church which was hit by debris from a nearby explosion and 
that in approximately July 1968 he and another serviceman 
witnessed an enemy soldier shooting people randomly in the 
street while taking a group of local workers home.  He 
reported that in approximately March 1969 he was in a 
building in which the lights were knocked out and the 
inhabitants were thrown into one another during an enemy 
attack.  

On substantive appeal the veteran reported that a serviceman 
he had befriended was killed by a fellow serviceman and that 
he had helped clean up after the incident.  He also stated 
that he had mailed the possessions of the deceased serviceman 
home to his spouse.  

An August 1996 VA examination report revealed the veteran was 
oriented to time, place, and person, but that he appeared 
moderately, chronically depressed over his unchanging life 
situation.  The examiner noted that the veteran reported 
periodic thoughts of suicide.  The diagnosis was dysthymia 
secondary to personality disorder, not otherwise specified.

In correspondence dated in September 1996 the U.S. Army & 
Joint Services Environmental Support Group (ESG) reported 
that morning reports of the 169th Engineer Battalion dated in 
June 1968 revealed a cook had been shot and killed by a 
fellow serviceman.  

VA hospital records dated in September 1996 included 
diagnoses of dysthymic disorder, alcohol dependence in 
remission, and no overt evidence of schizophrenia.  It was 
noted that during the course of hospitalization the veteran 
was observed closely for symptoms of PTSD but that none were 
shown.

An October 1996 VA examination report noted the veteran was 
hospitalized in September 1996 for his psychiatric disorder 
and that diagnoses of dysthymia, personality disorder, and 
alcohol dependence had been continued at that time.  It was 
noted that the veteran appeared confused and easily 
distractible, that he endorsed auditory and visual 
hallucinations, and that his memory and reasoning were 
impaired.  The examiner stated that the results of 
psychological testing were of dubious validity because of 
symptom over endorsement but that it was not felt that the 
veteran had PTSD.  

The examiner also noted that the veteran's Mississippi Scale 
for Combat-Related PTSD resulted in an inflated score which 
was usually supportive of a PTSD diagnosis, but that his 
response pattern reflected an exaggeration which was lacking 
in any subtlety.  The diagnoses included psychotic disorder, 
not otherwise specified, dysthymia, alcohol dependence in 
remission, and personality disorder.  It was noted that the 
results did suggest some form of major cognitive impairment 
and that the veteran faced moderate to severe stressors in 
his life, including homelessness, financial instability, 
legal problems, and a lack of social support.  

In an October 1996 application for VA benefits the veteran 
reported that he was depressed all the time, that he had 
survivor's guilt, that he was tired all the time, that he 
experienced growing tension, that he startled easily, that he 
had intrusive thoughts and nightmares about Vietnam, and that 
he isolated himself all the time.  In a separate application 
he reported that he had difficulty concentrating and that he 
experienced episodes where he would fall down thinking he was 
back in Vietnam.  

In a November 1996 statement the veteran's former spouse, 
B.D., reported the veteran had severe emotional problems and 
that he had demonstrated periods of rage and periods in which 
he was overly friendly and then would not speak to anyone for 
days.  

In a November 1996 statement L.R.P., described as a lifelong 
friend for over 30 years, noted the veteran had been 
evaluated for possible disability benefits due to mental 
problems as a result of military service.

In correspondence sent to a congressional representative, 
received by the RO in April 1997, the veteran's mother 
reported that he had not been the same since returning from 
Vietnam and that he had been unable to function sufficiently 
at home or at work.  She stated that he had experienced 
severe flashbacks and severe emotional stress because of 
PTSD.  

In an April 1997 statement in support of the claim the 
veteran reported that he had trouble eating because he tasted 
and smelt gunpowder all the time.  He stated he had been 
plagued by his experiences in Vietnam, including the smell of 
blood and gunpowder and the sound of bombs exploding.

VA medical records dated in November 1997 show results of the 
veteran's psychological testing were consistent with an 
extremely severe level of depression and a diagnosis of PTSD.  
It was noted, however, that his scores were extremely high 
and could be an indication of the symptom exaggeration which 
was noted by the intake examiner's evaluation of the veteran.

In correspondence received by the RO in March 1998 the 
veteran reported that in approximately May 1969 he had been 
called to subdue a serviceman who was holding the platoon at 
bay and that he disarmed the serviceman and knocked him out.  
He also reported that in approximately June and August 1969 
he had been called to assist in incidents in which a 
serviceman was threatening to kill officers and that he had 
been able to disarm the serviceman.  

A May 1998 VA psychiatric consultation after referral from 
the emergency room included diagnoses of dysthymic disorder 
and PTSD.  It was noted the veteran reported a history of 
dysthymic disorder and ratings for PTSD and occasional audio 
and visual hallucinations of people from Vietnam.  

During VA examination in May 1998 the veteran reported that 
he felt he was under a big dark cloud all the time.  He 
stated he was unable to enjoy anything and that he tried to 
avoid being around people.  He reported that he had few 
friends and that he had been violent with his wives and 
others.  The examiner noted that the veteran did not 
volunteer subjective symptoms indicative of PTSD and when 
asked about his claim for service connection reported he saw 
faces coming out of the floor and walls.  

Examination revealed the veteran was fairly well groomed and 
maintained a noticeable side to side rocking motion 
throughout the interview.  The examiner noted the veteran was 
generally uncommunicative and created the impression of 
evasiveness.  There was no clinical evidence of a formal 
thought disorder and no delusions or hallucinations were 
elicited during the interview.  It was noted that while it 
was felt much of the veteran's unusual verbal behavior was 
designed to conceal information, it was apparent he was 
sometimes genuinely unable to efficiently process requests 
for information.  The examiner found that while factors were 
sufficient to produce a functional psychiatric disability, 
there was no evidence indicating that PTSD due to the 
veteran's participation in the Vietnam War played a 
substantial role in his chronic emotional and behavioral 
maladjustment.  

SSA records obtained by the RO include a June 1998 
psychological evaluation by a clinical psychologist which 
provided diagnoses of PTSD, alcohol dependence in partial 
remission, and dysthymic disorder.  It was noted that the 
veteran experienced flashbacks of Vietnam and was easily 
angered and irritated.  An October 1998 report included a 
diagnosis of a history of post-traumatic stress syndrome.

During VA examination in January 1999 the veteran reported 
the area in which he served in Vietnam experienced mortar 
fire, napalm, and the spraying of Agent Orange.  He stated he 
had used his weapon a few times at the perimeter but that he 
had not been engaged in heavy combat.  He reported he had 
been in the National Guard until 1992.  The examiner noted 
the veteran did not elaborate much about his experience in 
Vietnam and was not consistent in giving information.  Upon 
further questioning about his sleep disturbance the veteran 
could not recall any specific information about nightmare 
experiences and could not recall any specific information 
about flashbacks or intrusive memories of Vietnam.  

It was noted that the veteran reported he was involved in 
divorce proceedings, that he complained of depression, and 
that he avoided socializing with others, but that no other 
symptoms of PTSD were reported.  Upon examination the veteran 
was alert and oriented times three.  He was restless and 
somewhat unkempt but was cooperative.  His affect was 
constricted and his rate of speech was slow but coherent and 
logical.  There were no flights of ideas or looseness of 
associations and no evidence of delusions, hallucinations, 
paranoid thinking process, or homicidal or suicidal ideation.  
His concentration was somewhat impaired but his long-term, 
short-term, and immediate recall were intact.  His judgment 
was questionable and his insight was inadequate.  There was 
no evidence of obsessive or ritualistic behavior, poor 
impulse control, or panic attacks.  The diagnoses included 
dysthymic disorder, alcohol abuse and dependence in 
remission, and personality disorder.  It was noted the 
veteran had been unable to elaborate much about his PTSD 
symptoms but predominately described chronic depressive 
symptoms and a past history of alcohol abuse and dependence 
with some personality symptoms.

A February 2000 VA examination report noted that past medical 
records were not available at the time of the interview but 
that the veteran's history was regarded as accurate material.  
The veteran reported he had seen a wounded serviceman who had 
a mortar round stuck in his stomach and that when he first 
arrived in Vietnam the airstrip was under attack and full of 
craters which initially prevented his plane from landing.  He 
stated that his best friend from home had been killed in 
Vietnam and that during the Tet Offensive he confronted a 
South Vietnamese soldier and was able to save his life 
because the soldier trusted him.  The examiner noted that 
there must have been many other events which were either 
equally traumatic or more so because the veteran expressed a 
preoccupation with blood and although at times he was able to 
talk in an open narrative manner at other times he spoke in a 
very diffuse and detached manner.  

The veteran also reported that he had been extremely 
hypervigilent or paranoid, drank heavily, and showed extreme 
temper at home and in work situations.  He stated that he 
continued to check the bushes for cobras or enemy soldiers 
and that upon hearing bombs he would start breathing really 
hard.  He recalled an occasion when he had an urge to kill 
another man.  

The examiner noted the veteran sat in a slightly slumped 
position and kept his head in a position of avoidance until 
he became more comfortable in the interview.  He was 
basically well oriented to time, place, and person but 
presented in a manner which was very vague, diffuse, somewhat 
scattered at times, and obviously extremely detached.  His 
affect was very flattened.  The examiner noted that the more 
one listened the more one could perceive the veteran was 
presenting a detailed and very accurate account of exactly 
how the Vietnam experience was impacting him internally.  

It was noted that the veteran reported approximately two 
nightmares per week, as noted by his wives, but that he could 
not remember the content of the nightmares.  He stated he had 
a history of panic attacks at night in which he soaked the 
bed with sweat and that during flashbacks he heard voices 
which ended very quickly but then repeated.  He complained of 
an extremely sharp startle response and stated he remained 
hypervigilent.  The diagnoses included severe chronic PTSD.  
The examiner noted the veteran was obviously very troubled 
and dysfunctional as a result of chronic and persistent 
problems with PTSD.  

VA March 2000 examination by a panel of two board certified 
psychiatric based upon an examination and a review of the 
veteran's claims file found the elicited symptoms did not 
warrant a diagnosis of PTSD.  The examiners stated that the 
evidence was overwhelming that the veteran did not have PTSD.  
It was their opinion that the veteran was elaborating upon or 
confabulating symptoms of PTSD.  It was also noted that the 
veteran gave no account of responding to the murder of a 
fellow serviceman in Vietnam with either rage, shock, or 
horror.  The examiners stated that this was the principle but 
not the only reason why a diagnosis of PTSD was not 
warranted.  

Upon mental status examination it was noted the veteran 
denied suicidal or homicidal ideation.  He was able to 
maintain personal hygiene and other activities of daily 
living.  He was oriented to person, place, and time.  The 
examiners stated that memory testing results were peculiar in 
that the first test results were 0 out of 3, but after 
reminding the veteran that part of the determination included 
competency to manage funds the results were three 3 of 3.  It 
was noted his rate and flow of speech was slow with a few 
irrelevant comments and that the examiners could not rule out 
the possibility of the intentional production of illogical 
more obscure speech patterns in order to substantiate his 
case.  

Analysis

Initially, the Board notes that the veteran's claim is found 
to be well grounded under 38 U.S.C.A. § 5107(a) (West 1991).  
The United States Court of Appeals for Veterans Claims 
(Court) has held that a well-grounded claim is "a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of § [5107(a)]."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

The veteran's stressor include incurring mortar attacks and 
seeing a fellow soldier wounded by a mortar round during 
service, and the evidence of record includes medical reports 
dated in September 1994, May 1998, June 1998, and February 
2000 which provide diagnoses of PTSD related to claimed in-
service events.  The Court has held that the truthfulness of 
evidence is presumed in determining whether a claim is well 
grounded.  Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King 
v. Brown, 5 Vet. App. 19, 21 (1993).  The claim is well 
grounded.  Falk v. West, 12 Vet. App. 402, 404 (1999); see 
also Samuels v. West, 11 Vet. App. 433, 435 (1998); Gaines v. 
West, 11 Vet. App. 353, 357 (1998); Cohen v. Brown, 10 Vet. 
App. 128 (1997).  The Board is satisfied that all relevant 
facts have been properly developed and that no further 
assistance is required in order to satisfy the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).  

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (1999).  

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
VA shall accept as sufficient proof of service-connection of 
any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b) (West 1991 & Supp. 
1999); 38 C.F.R. § 3.304(d) (1999).

Pertinent case law also provides that 38 U.S.C.A. § 1154(b) 
does not create a presumption of service connection for a 
combat veteran's alleged disability, and that the veteran is 
required to meet his evidentiary burden as to service 
connection such as whether there is a current disability or 
whether there is a nexus to service which both require 
competent medical evidence.  See Collette v. Brown, 82 F.3d 
389, 392 (1996).

Entitlement to service connection for PTSD requires three 
elements: (1) a current diagnosis of PTSD, (2) supporting 
evidence that the claimed in-service stressor actually 
occurred, and (3) medical evidence of a causal nexus between 
the current symptomatology and the claimed in-service 
stressor.  See Cohen v. Brown, 10 Vet. App. 128, 138 (1997).

The Board notes that the decision in Cohen altered the 
analysis in connection with claims for service connection for 
PTSD and held that VA had adopted the fourth edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV).  The major effect of 
that decision was that the criteria have changed from an 
objective "would evoke ... in almost anyone" standard in 
assessing whether a stressor is sufficient to trigger PTSD to 
a subjective standard.  The criteria now require exposure to 
a traumatic event and response involving intense fear, 
helplessness, or horror and more susceptible individual may 
have PTSD based on exposure to a stressor that would not 
necessarily have the same effect on "almost everyone."  

A diagnosis of PTSD by a mental health professional must be 
"presumed (unless evidence shows to the contrary) to have 
been made in accordance with the applicable DSM criteria."  
Id. at 139.  The sufficiency of a stressor is, accordingly, 
now a clinical determination for the examining mental health 
professional.  Id. at 140, 141.

Recently, the VA regulation applicable to PTSD service 
connection claims, 38 C.F.R. § 3.304(f), was amended to 
reflect changes in law as a result of the Cohen decision.  
See 64 Fed. Reg. 32807-08 (1999).  The Board notes the 
amendment replaced the requirement of a "clear" diagnosis 
of PTSD with a requirement of medical evidence diagnosing the 
disorder in accordance with 38 C.F.R. § 4.125(a) and stated 
that lay testimony alone, in the absence of clear and 
convincing evidence to the contrary, could establish an 
inservice stressor if the evidence established the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat.  See 38 C.F.R. § 3.304(f) (1999).

The Court has held that where the law or regulations change 
while a case is pending the version most favorable to the 
claimant applies, absent congressional intent to the 
contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991). 

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The Court has held that the chronicity provision of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if the 
condition is observed during service or any applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).

The Court has held that a witness must be competent in order 
for his statements or testimony to be probative as to the 
facts under consideration.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992); see also Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  The United States Court of Appeals for 
the Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence." Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, and 
that all reasonable doubt be resolved in favor of the 
claimant; however, the reasonable doubt rule is not a means 
for reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (1999).

In this case, the Board finds that persuasive medical 
evidence fails to establish the presence of a current 
diagnosis of PTSD.  The Board notes that VA hospital and 
examination reports dated in September 1996, October 1996, 
May 1998, January 1999, and March 2000 excluded a diagnosis 
of PTSD.  Although private medical reports associated with 
the veteran's claim for SSA disability benefits dated in 
September 1994 and June 1998 included diagnoses of PTSD, 
subsequent VA examiners noted the findings did not discuss 
the report of a traumatic event to substantiate the 
diagnosis.  The Board also notes the September 1994, May 
1998, and June 1998 diagnoses of PTSD appear to have been 
provided without review of the veteran's medical records and 
the February 2000 examiner noted the veteran's records were 
not available for review.  

In contrast, however, the March 2000 examination included an 
examination by two board certified psychiatrists and a 
thorough review of the evidence of record except, apparently, 
for the February 2000 VA examination report.  Although the 
February 2000 examination report was not available for the 
March 2000 review, the Board finds the omission is not 
pertinent because the February 2000 examiner did not review 
the prior medical evidence of record which the March 2000 
examiners found overwhelmingly demonstrated a diagnosis of 
PTSD was not warranted.  The Board finds the March 2000 
opinion is persuasive and is consistent with other medical 
findings based upon examination and review of the documented 
medical record.  See generally, Owens v. Brown, 7 Vet. App. 
429, 433 (1995); Swann v. Brown, 5 Vet. App. 229 (1993); 
Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992) (quoting 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991), 
reconsideration denied per curiam, 1 Vet. App. 406 (1991)).

The Board also finds although recent amendments to VA laws 
are more favorable to matters related to entitlement to 
service connection for PTSD that the changes are not 
determinative of this appeal.  In this case the persuasive 
medical evidence does not demonstrate that the criteria for a 
diagnosis of PTSD are met.  

The only other evidence in support of the claim are the 
opinions of the veteran, his mother, his former spouse, and a 
lifelong friend.  While they are competent to testify as to 
symptoms the veteran experiences, they are not competent to 
provide a medical opinion because this requires specialized 
medical knowledge.  Grottveit, 5 Vet. App. at 93; Espiritu, 
2 Vet. App. at 494.  Therefore, the Board concludes that 
entitlement to service connection for PTSD is not warranted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  In this case, the 
Board finds the preponderance of the evidence is against the 
claim for entitlement to service connection and the 
reasonable doubt rule is not applicable.


ORDER

Entitlement to service connection for PTSD is denied.



		
	C. Crawford
	Acting Member, Board of Veterans' Appeals

 

